DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 is duplicated from the limitations recited at lines 15-17 of independent claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minemura (US 9,397,043).
Regarding claim 21, Minemura (Figs. 5-7) discloses a semiconductor device, comprising: a semiconductor substrate 101 having a memory cell region MR and a pad region CR adjacent to the memory cell region; a first separation trench ST1 (upper ST1) and a second separation trench ST1 (lower ST1) parallel to each other in a plan view of the semiconductor device and on the memory cell region and the pad region; a first trench ST2 (see annotated in Fig. 5 reproduced below) and a second trench ST2 (see annotated in Fig. 5 reproduced below) disposed between the first and second separation trenches ST1 and on the pad region, the first and second trenches ST2 having end portions opposing each other on the pad region, a third trench and a fourth trench ST2 (also see annotated in Fig. 5 reproduced below)  disposed between the first and second separation trenches ST1, the third and fourth trenches ST2 having end portions opposing each other on the pad region; a gate group 102 disposed on the memory cell region MR and the pad region CR and between the first separation trench and the second separation trench ST1 wherein each of the end portions STe of the first and second trenches has a planar shape, and a width of each end portion increases and then decreases as each of the end portions extends toward the other (also see Fig. 9) wherein the gate group 102 includes a plurality of word lines MS and a plurality of string select lines STD disposed on the plurality of word lines, wherein the first trench, the second trench, the third trench and the fourth trench pass through the gate group 

[AltContent: textbox (3rd trench)][AltContent: textbox (2nd trench)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st trench)][AltContent: textbox (4th trench)][AltContent: arrow]
    PNG
    media_image1.png
    367
    509
    media_image1.png
    Greyscale


Regarding claims 30 and 32, Minemura (Figs. 5-7) further discloses: each of the end portions STe of the first and second trenches has the planar shape, and a width of each of the end portion increases and then decreases as each of the end portions extends toward the other; and a groove STe between the first separation trench and the second separation trench and in contact with the first trench ST2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minemura (US 9,397,043).
Regarding claim 22, Minemura (Fig. 5) further discloses the first trench ST2 further includes a line portion integrally connected to the end portion of the first trench, the second trench ST2 further includes a line portion integrally connected to the end portion of the second trench.
Minemura does not disclose a width of the line portion of the second trench is greater than a width of the line portion of the first trench.
However, Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another dimension. 
Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form a width of the line portion of the second trench being greater than a width of the line portion of the first trench, because the widths of the line portions of the first and second trenches are not critical since they can be optimized during routine experimentation, depending upon the circuit layout which is desired for the first and second trenches. It appears that these changes produce no functional
differences and therefore would have been obvious.
Regarding claim 31, Minemura (Fig. 7) discloses a width of each end portion STe of the first and second trenches ST2 increases and then decreases as each of the end portions extends toward the other, but does not disclose a length of a region in the end portions for which the width increases is greater than a length of a region in the end portions for which the width decreases.
However, Minemura further discloses that the shape of the end portions STe can be optimized as a circular shape or an elliptical shape ([column 7, line 67 through
column 8, lines 1 -2). Therefore, it would have been obvious to have a length of a region in the end portions for which the width increases greater than a length of a region in the end portions for which the width decreases by having the shape of the end portions being an elliptical shape. It appears that these changes produce same benefits .
Allowable Subject Matter
Claims 1, 3-6, 8-10, 15, 19, 26-29 are allowed.
The prior art of record neither anticipates nor renders obvious all of the limitations recited in independent claims, including: 
● a first separation trench and a second separation trench parallel to each other and passing through the structure; a groove passing through a portion of the structure, the groove having a width and a length that is greater than the width; a first trench passing through the structure and contacting the groove, wherein a lower end of the groove is at a higher level than a lower surface of an uppermost word line among the plurality of word lines, wherein a lower end of each of the first separation trench, the second separation trench, the first trench and the second trench is at a lower level than a lowermost gate electrode among the gate electrodes, and wherein the second trench is spaced apart from the groove, the first trench, the first select line and the second select line (claim 1).
● a plurality of grooves parallel to each other and passing through the plurality of second gate electrodes of the structure; a plurality of first trenches parallel to each other, contacting the plurality of grooves, and passing through the plurality of the first gate electrodes and the plurality of the second gate electrodes; a plurality of second trenches parallel to each other, passing through the plurality of first gate electrodes in the second region and spaced apart from the plurality of second gate electrodes, the plurality of grooves and the plurality of first trenches, 
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 21 have been considered but are moot because the new ground of rejection (different interpretations) is applied in the current rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHAT X CAO/Primary Examiner, Art Unit 2817